101 F.3d 1393
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Lenore GORDON and Robert Martin, Plaintiffs-Appellants,v.Ascher KATZ, individually and as Town Justice andCommissioner/Administrator of the Justice Court of the Townof Greenburgh, Paul Feiner, individually and as Supervisorof the Town of Greenburgh, Lester Adler, individually and asCouncilperson of the Town of Greenburgh, Patrick Pilla,individually and as former Councilperson of the Town ofGreenburgh, Diana Juettner, individually and asCouncilperson of the Town of Greenburgh, Eddie Mae Barnes,individually and as Councilperson of the Town of Greenburgh,Timmy Weinberg, As Councilperson of the Town of Greenburgh,Town Board of the Town of Greenburgh, Town of Greenburgh,Cecile F. Sia, individually and as Court Clerk of theJustice Court of the Town of Greenburgh, and John Doe, asBailiff of the Justice Court of the Town of Greenburgh,Defendants-Appellees.
No. 96-7060.
United States Court of Appeals, Second Circuit.
July 25, 1996.

1
Appearing for Appellant:  James I. Meyerson, New York, New York.


2
Appearing for Appellee:  John C. Grosz, Vedder, Price, Kaufman, Kammholz & Day, New York, New York.


3
S.D.N.Y.


4
AFFIRMED.


5
Before WINTER and CABRANES Circuit Judges, and MOTLEY, District Judge.*


6
This cause came to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


7
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


8
We affirm for substantially the reasons set forth by the district court in its Memorandum Order.  Gordon v. Katz, 94 Civ. 0124(CLB)(MDF) (S.D.N.Y. Dec. 15, 1995).



*
 The Honorable Constance Baker Motley, United States District Judge for the Southern District of New York, sitting by designation